Exhibit 10.64

EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is made and entered into as of the 9th day of
September, 2013, by and between Perry Ellis International, Inc., a Florida
corporation (together with its successors and assigns permitted under this
Agreement, the “Company”), and Stanley Silverstein (the “Executive”).

WITNESSETH

WHEREAS, the Company desires to employ the Executive as its President,
International Development and Global Licensing, according to the terms and
conditions as set forth in this Agreement;

WHEREAS, the Executive desires to enter into this Agreement and to accept such
employment;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Executive (each individually a “Party” and together the “Parties”) agree as
follows:

1. Term of Employment. The Company hereby employs the Executive, and the
Executive hereby accepts such employment, for the period commencing on
September 9, 2013 (the “Effective Date”) and ending on the fifth anniversary of
the Effective Date, unless terminated earlier as provided herein (such period or
abbreviated period referred to as the “Term”).

2. Position, Duties and Responsibilities: Reporting. During the Term, the
Executive shall be employed as President, International Development and Global
Licensing, shall be appointed as an executive officer of the Company, and shall
be responsible for certain operations and other general management of the
affairs of the Company and for such duties and responsibilities as reasonably
assigned by the Company consistent with the legitimate business needs of the
Company. The Executive shall serve the Company faithfully, conscientiously and
to the best of the Executive’s ability and shall promote the interests and
reputation of the Company. The Executive shall devote substantially all of the
Executive’s time, attention, knowledge, energy and skills to the duties of the
Executive’s employment. During the Term, the Executive shall undertake no
employment other than for the Company without the express written consent of the
Company’s Chief Executive Officer. The Executive shall report solely and
directly to the Chief Executive Officer and President of the Company. Provided
that the following activities do not interfere with the Executive’s duties and
responsibilities, the Executive may (i) engage in charitable and community
affairs, so long as such activities are consistent with his duties and
responsibilities under this Agreement, (ii) manage his personal investments so
long as such investments are not in conflict with the business of the Company,
and (iii) serve on the boards of directors of other companies subject to the
written approval of the Company’s Chief Executive Officer. Executive shall
report to Chief Executive Officer and President of the Company.

 

1



--------------------------------------------------------------------------------

3. Base Salary. During the Term, the Executive shall be paid an annualized base
salary of five hundred thousand dollars ($500,000.00), payable in installments
in accordance with the Company’s regular payroll practices, subject to deduction
for taxes and voluntary payroll deductions, and shall be reviewed annually for
purposes of increase in the discretion of the Chief Executive Officer (such base
salary, as it may be increased from time to time, “Base Salary”).

4. Annual Incentive Compensation Program.

(a) During the Term, the Executive shall participate in the Company’s annual
incentive compensation plan, program and/or arrangements applicable to
senior-level executives as established and modified from time to time by the
board of directors of the Company (the “Board”) in its sole discretion. During
the Term, the Executive shall have a Threshold Bonus opportunity under such plan
or program of 40% of his current Base Salary, a Target Bonus opportunity under
such plan or program of not less than 100% of his current Base Salary, and a
Maximum Bonus opportunity under such plan or program of not less than 130% of
his current Base Salary, in each case based on satisfaction of performance
criteria to be established by the Compensation Committee of the Board (the
“Bonus Opportunity”). Payment of annual incentive compensation awards shall be
made in the same manner and at the same time that other senior-level executives
receive their annual incentive compensation awards. The Executive shall first be
eligible to participate in the fiscal year 2015 plan. The Executive shall not be
eligible for an incentive compensation award in fiscal year 2014 other than as
described in Section 4(b) hereof.

(b) The Executive shall be paid the gross amount of One Hundred, Seventy-Five
Thousand Dollars ($175,000.00), less applicable tax deductions, as a guaranteed
bonus for fiscal year 2014. The bonus payable under this Section 4(b) shall be
payable in September, 2014. This will be a one-time signing bonus payable
September, 2014.

5. Long Term Incentive Program.

(a) The Executive shall be granted an aggregate of 120,000 shares that are
registered in a Form S-8 registration statement filed with the SEC relating to
the Perry Ellis International, Inc. 2005 Long-Term Incentive Compensation Plan,
as amended and restated on June 12, 2008 and as further amended and restated on
June 9, 2011 (“Shares”) on or as soon as practicable after the Effective Date.
The first tranche of Twenty-Thousand (20,000) Shares shall vest on September 9,
2014. Twenty-Five Thousand (25,000) Shares shall thereafter vest on September 9,
2015, 2016, 2017 and 2018, provided that all of the Shares shall fully and
immediately vest upon (i) a Change in Control (as defined in Section 10(g)), and
(ii) a termination of the Executive’s employment pursuant to Section 10(a), (b),
(d), or (e). The Shares shall be forfeited to the extent that they are not
vested as of the date the Executive’s employment is terminated if such
termination is pursuant to Section 10(c) or (f). The Shares shall be subject to
such other terms, conditions, and/or restrictions as determined by the Company
and as set forth in the related restricted stock agreement to be entered into
between the Executive and the Company in the form attached hereto as Exhibit A.

 

2



--------------------------------------------------------------------------------

(b) In addition to the grant of the Shares, commencing in fiscal year 2016, the
Executive may, in the discretion of the Company, be eligible to participate in
the Company’s applicable long-term incentive compensation plan as may be
established and modified from time to time by the Board in its sole discretion
commensurate with his titles and position, and may be eligible to receive awards
under that plan in such form and amounts, and subject to such conditions, as the
Compensation Committee shall determine each year.

6. Employee Benefit Programs.

(a) During the Term, and except as provided herein, the Executive shall be
entitled to participate in all employee welfare and pension benefit plans,
programs and/or arrangements generally applicable to senior-level executives.

(b) During the Term, the Company shall provide and/or pay for a life insurance
policy on the Executive’s life with a death benefit of Four Hundred, Fifty
Thousand Dollars ($450,000.00).

(c) During the Term, the Company shall provide, and Executive shall pay for,
long-term disability insurance with a benefit of up to Twenty Thousand Dollars
($20,000.00) per month. The Company shall reimburse the Executive for the cost
of the premium payable under the policy at the end of each fiscal year.

7. Reimbursement of Business Expenses. During the Term, the Executive is
authorized to incur reasonable business expenses in carrying out his duties and
responsibilities under this Agreement, and the Company shall promptly reimburse
him for all such reasonable business expenses incurred in connection with
carrying out the business of the Company, subject to documentation in accordance
with the Company’s policy. The Executive shall also be entitled to reimbursement
for legal fees incurred in connection with his entry into this Agreement, but
not to exceed $3,000.

8. Perquisites. During the Term, the Executive shall be entitled to participate
in the Company’s executive perquisite and fringe benefit programs applicable
generally to the Company’s senior-level executives in accordance with the terms
and conditions of such arrangements as are in effect from time to time.
Notwithstanding anything contained in this Agreement or applicable Company
policy to the contrary, the Executive shall be entitled to business class air
travel.

9. Vacation. The Executive shall be entitled to 20 paid vacation days per
calendar year, commencing in the 2014 calendar year (and seven (7) vacation days
in the 2013 calendar year), in accordance with the Company’s vacation policy in
effect from time to time, including but not limited to the policies with respect
to carryover or forfeiture of unused vacation days. Executive shall not be
eligible to accrue or use vacation leave until after three months of employment
with the Company.

 

3



--------------------------------------------------------------------------------

10. Termination of Employment.

(a) Termination of Employment Due to Death. In the event of the Executive’s
death during the Term, the Term and the employment relationship shall end as of
the date of the Executive’s death and his estate and/or beneficiaries, as the
case may be, shall be entitled to the following: (i) the Executive’s Base Salary
through the date of such termination, subject to withholding and other
appropriate deductions and (ii) reimbursement for expenses accrued during the
period of employment in accordance with Section 7, (iii) vested benefits
(including vacation) accrued through the date of such termination in accordance
with applicable law or the governing plan rules, and (iv) any rights with
respect to the vested portion of the Shares granted under Section 5 hereof or
any other equity awards pursuant to the governing documents related thereto ((i)
through (iv), collectively, the “Accrued Obligations”). In addition, the
Executive shall be entitled to receive any annual bonus in respect of the fiscal
year preceding the fiscal year in which the Executive’s employment ends that has
not yet been paid on the date on which Executive’s employment ends (the
“Previous Year Bonus”).

(b) Termination of Employment Due to Disability. If the Executive’s employment
is terminated by the Company due to Disability during the Term, the Term shall
end as of the date of the termination of the Executive’s employment and the
Executive shall be entitled to the Accrued Obligations and the Previous Year
Bonus.

The term “Disability” shall mean the Executive’s failure and inability to
perform his essential duties and responsibilities under this Agreement, with or
without reasonable accommodation, because of a “serious health condition” (as
that term is defined and interpreted under the federal Family and Medical Leave
Act) for a period of greater than twelve (12) weeks in any 12-month period.

(c) Termination of Employment by the Company for Cause. If the Company
terminates the Executive’s employment for Cause during the Term, the Term and
the employment relationship shall end as of the date of the termination of the
Executive’s employment for Cause and the Executive shall be entitled to the
Accrued Obligations.

The term “Cause” shall mean: (a) commission by the Executive of a felony; or
(b) willful misconduct or gross negligence by the Executive in connection with
his performance of duties for the Company; or (c) a willful failure by the
Executive to carry out the reasonable and lawful directions of the Company; or
(d) fraud, embezzlement, theft or dishonesty by the Executive against the
Company or a willful material violation by the Executive of a policy or
procedure of the Company; or (e) a material breach by the Executive of this
Agreement after written notice by the Company and without cure by Executive
within 30 days of such notice.

(d) Termination of Employment by the Company Without Cause. If the Executive’s
employment is terminated by the Company without Cause, other than due to death
or Disability, the Term and the employment relationship shall end and the
Executive shall be entitled to the Accrued Obligations and the Previous Year
Bonus. In

 

4



--------------------------------------------------------------------------------

addition, the Executive shall be entitled to a lump sum cash amount equal to 50%
of the Base Salary payable as soon as practicable following the termination date
(the “Severance Payment”). In no event shall a termination of the Executive’s
employment without Cause occur unless the Company gives written notice to the
Executive.

(e) Termination of Employment by the Executive for Good Reason. The Executive
may terminate his employment for Good Reason. Upon a termination by the
Executive of his employment for Good Reason, the Executive shall be entitled to
the same payments and benefits as provided in Section 10(d) above. In no event
shall a termination of the Executive’s employment for Good Reason occur unless
the Executive gives written notice to the Company and an opportunity to cure
within 30 days of such notice stating with specificity the events or actions
that constitute Good Reason. “Good Reason” shall mean, without the Executive’s
prior written consent, the occurrence of any of the following events or actions:
(1) a reduction of the Executive’s Base Salary or Bonus Opportunity (i.e. - not
a reduction of any actual bonus amount (if any) paid from year to year); (2) a
material breach by the Company of this Agreement; or (3) a material diminution
of the Executive’s duties, title, position, reporting lines, or status as an
executive officer.

(f) Voluntary Termination of Employment by the Executive Without Good Reason. If
the Executive voluntarily terminates his employment without Good Reason, other
than a termination of employment due to death or Disability, the Term and the
employment relationship shall end as of the date specified in the notice of the
termination of the Executive’s employment without Good Reason, such notice not
less than 14 days and not greater than 28 days from the termination date, and
the Executive shall be entitled to the same payments and benefits as provided in
Section 10(c) above.

(g) Termination of Employment in Connection with a Change in Control. If the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason during (i) the 6-month period immediately preceding
the date of the Change in Control or (ii) the 2-year period immediately
following the date of the Change in Control, the Severance Payment shall be
increased to an amount equal 200% of the sum of the Executive’s Base Salary and
Bonus Opportunity at Target. A “Change in Control” shall mean: (1) the
acquisition by any person, entity or “group” (as defined in Section 13(d) of the
Exchange Act) (other than by (i) any subsidiary or affiliate of the Company,
(ii) any entity owned, directly or indirectly, 50% or more by the Company,
(iii) any employee benefit plan of any such entity, or (iv) George Feldenkreis,
any spouse, parent, sibling or descendant of George Feldenkreis, or any spouse
or descendant of any parent, sibling or descendent of George Feldenkreis and/or
any entity for their benefit), through one transaction or a series of related
transactions of 50% or more of the combined voting power of the then outstanding
voting securities of the Company; or (2) the liquidation or dissolution of the
Company (other than a dissolution occurring upon a merger or consolidation
thereof); or (3) the sale, transfer or other disposition of all or substantially
all of the assets of the Company through one transaction or a series of related
transactions to one or more persons or entities that are not, immediately prior
to such sale, transfer or other disposition, affiliates of the Company.

 

5



--------------------------------------------------------------------------------

(h) Clawback of Certain Compensation and Benefits. If, after the termination of
the Executive’s employment with the Company for any reason other than by the
Company for Cause, it is determined in good faith by the Board that the
Executive’s employment could have been terminated by the Company for Cause, or
the Executive breaches Sections 13 below, then in addition to any other remedy
that may be available to the Company in law or equity and/or pursuant to any
other provisions of this Agreement, the Executive shall be required to pay to
the Company, immediately upon written demand by the Board, any Severance Payment
previously paid to the Executive.

(i) General Release Agreement. In order to receive the cash payments and cash
benefits available to the Executive under this Section 10 (other than the
non-cash Accrued Obligations), the Executive or his estate, as the case may be,
must execute a general release of claims in substantially the form attached as
Exhibit B.

(j) Reduction for Other Benefits. Notwithstanding anything contained in this
Agreement to the contrary, all compensation and benefits payable under this
Section 10 shall be reduced by any other compensation payable under any
severance or change-in-control plan, program, policy or arrangement of the
Company in which the Executive is a participant and under which he has or will
actually receive compensation.

(k) Resignation as an Officer. On or before the date Executive’s employment
terminates, the Executive shall submit to the Company in writing his
resignation, if applicable, in any capacity other than the employment
relationship.

11. Board Policies. The payments and benefits provided under this Agreement
shall be subject to any compensation or governance policies that the Board may
adopt from time to time that are applicable by their terms to the Executive.

12. Confidentiality: Assignment of Rights.

(a) During the Term and thereafter, the Executive shall not disclose to anyone
or make use of any trade secret or proprietary or confidential information of
the Company which he acquires during Executive’s employment, except (i) as such
disclosure or use may be required or appropriate in connection with his work as
an employee of the Company or (ii) when required to do so by a court of law, by
any governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body with apparent jurisdiction.
For purposes of this Agreement, confidential information includes all trade
secrets and information disclosed to the Executive or known by the Executive as
a consequence of or through the unique position of his employment with the
Company (including information conceived, originated, discovered or developed by
the Executive and any information acquired by the Company from others) prior to
or after the Effective Date, and not generally or publicly known, (other than as
a result of unauthorized disclosure by the Executive), with respect to the
Company or the Company’s business.

(b) The Executive hereby sells, assigns and transfers to the Company all of his
right, title and interest in and to all inventions, discoveries, improvements
and

 

6



--------------------------------------------------------------------------------

copyrightable subject matter (the “rights”) which during the Term are made or
conceived by him, alone or with others, and which are within or arise out of any
general field of the Company’s business or arise out of any work he performs or
information he receives regarding the business of the Company while employed by
the Company. The Executive shall fully disclose to the Company as promptly as
available all information known or possessed by him concerning the rights
referred to in the preceding sentence, and upon request by the Company and
without any further compensation in any form to him by the Company, but at the
expense of the Company, execute all applications for patents and for copyright
registration, assignments thereof and other instruments and do all things which
the Company may deem necessary to vest and maintain in it the entire right,
title and interest in and to all such rights.

13. Noncompetition: Nonsolicitation. The Executive covenants and agrees that,
during the Term and for six months after Executive’s last date of employment
with the Company, Executive shall not directly or indirectly, engage in a
Competitive Activity or call on, solicit or do business with any customer or
client of the Company or any subsidiary. “Competitive Activity” shall mean,
directly or indirectly (whether as a principal, agent, partner, employee,
investor, owner, consultant, board member or otherwise), activity that is in
direct competition with the Company or any of its Subsidiaries in any of the
States within the United States, or countries within the world, in which the
Company or any of its Subsidiaries conducts business with respect to a business
in which the Company or any of its Subsidiaries engaged during the Term;
provided, however, that an ownership interest of 1% or less in any publicly held
company shall not constitute a Competitive Activity. The Executive covenants and
agrees that, for two (2) years after Executive’s last date of employment with
the Company, he will not, directly or indirectly, for himself or for any other
person, firm, corporation, partnership, association or other entity, employ or
attempt to employ any employee of the Company or any Subsidiary, or any person
that was employed with the Company during the last six months of Executive’s
employment.

14. Assignability, Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, heirs (in
the case of the Executive) and assigns. The Executive may not assign his rights
under this Agreement. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.

15. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”) and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by Code Section 409A, to
the extent applicable. Severance benefits under the Agreement are intended to be
exempt from

 

7



--------------------------------------------------------------------------------

Code Section 409A under the “separation pay exception,” to the maximum extent
applicable. Any payments that qualify for the “short-term deferral” exception or
another exception under Code Section 409A shall be paid under the applicable
exception. Notwithstanding anything in this Agreement to the contrary, if
required by Code Section 409A, if the Executive is considered a “specified
employee” for purposes of Code Section 409A and if payment of any amounts under
this Agreement is required to be delayed for a period of six months after
separation from service pursuant to Code Section 409A, payment of such amounts
shall be delayed as required by Code Section 409A, and the accumulated amounts
shall be paid in a lump sum payment within ten days after the end of the
six-month period. If the Executive dies during the postponement period prior to
the payment of benefits, the amounts withheld on account of Code Section 409A
shall be paid to the personal representative of the Executive’s estate within 60
days after the date of the Executive’s death.

16. No Mitigation; No Offset. In the event of any termination of the Executive’s
employment under Section 10, the Executive shall be under no obligation to seek
other employment and there shall be no offset against amounts due the Executive
under this Agreement on account of any compensation attributable to any
subsequent employment that he may obtain except as specifically provided in
Section 10. Notwithstanding anything contained in this Agreement to the
contrary, all compensation and benefits payable under Section 10 shall be
reduced by any other compensation and benefits payable under any severance or
change-in-control plan, program, policy or arrangement of the Company in which
the Executive is a participant and under which he has actually and previously
received compensation and/or benefits.

17. Indemnification.

(a) The Company agrees that if the Executive is made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is the Executive’s alleged action in an official
capacity while serving as a director, officer, member, employee or agent, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent legally permitted or authorized by the Company’s certificate of
incorporation or bylaws or resolutions of the Board and any applicable laws, or,
if greater, and not precluded by applicable laws, by the laws of the State of
Florida, against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
the Executive in connection therewith, and such indemnification shall continue
as to the Executive even if he has ceased to be a director, member, employee or
agent of the Company or other entity and shall inure to the benefit of the
Executive’s heirs, executors and administrators. Any indemnification by the
Company shall only be required where, to the extent practical without prejudice
to the Executive’s rights, the Executive submits notice to the Company of the
cost, expense, liability and loss and receives the Company’s approval, such
approval not unreasonably withheld.

 

8



--------------------------------------------------------------------------------

(b) Neither the failure of the Company (including its board of directors,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any proceeding concerning payment of amounts claimed by the
Executive under Section 17(a) above that indemnification of the Executive is
proper because he has met the applicable standard of conduct, nor a
determination by the Company (including its board of directors, independent
legal counsel or stockholders) that the Executive has not met such applicable
standard of conduct, shall create a presumption that the Executive has not met
the applicable standard of conduct.

(c) The Company agrees to continue and maintain a directors’ and officers’
liability insurance policy covering the Executive to the extent the Company
provides such coverage for its other executive officers.

18. Representation. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization. The Executive represents and
warrants that no agreement exists between him and any other person, firm or
organization that would be violated by the performance of his obligations under
this Agreement.

19. Entire Agreement. This Agreement contains the entire understanding and
agreement between the Parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Parties with respect thereto.

20. Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by the Executive and an
authorized officer of the Company. No waiver by either Party of any breach by
the other Party of any condition or provision contained in this Agreement to be
performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by the Executive or an authorized
officer of the Company, as the case maybe.

21. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law. If such invalidity or unenforceability is caused by length of time or size
of area, or both, the otherwise invalid provision shall be considered to be
reduced to a period or area which would cure such invalidity.

22. Survivorship. The respective rights and obligations of the Parties hereunder
shall survive any termination of the Executive’s employment hereunder, to the
extent necessary to the intended preservation of such rights and obligations.

 

9



--------------------------------------------------------------------------------

23. Governing Law/Jurisdiction. This Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of Florida
without reference to principles of conflict of laws unless superseded by federal
law.

24. Resolution of Disputes. Any disputes arising under or in connection with
this Agreement shall be resolved by binding arbitration, to be held in Miami,
Florida or any other location mutually agreed to by the Parties in accordance
with the rules and procedures of the American Arbitration Association governing
employment disputes. The Executive and the Company shall mutually select the
arbitrator. If the Executive and the Company cannot agree on the selection of an
arbitrator, each Party shall select an arbitrator and the two arbitrators shall
select a third arbitrator who shall resolve the dispute. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. All arbitration costs shall be shared equally by the Parties, and all
other costs shall be borne by the Party incurring such cost. Nothing in this
section shall, however, limit or prevent the Company from litigating in any
court of competent jurisdiction any claim for emergency, temporary, or permanent
injunctive relief related to any violation of a restrictive covenant described
herein.

25. Notices. All notices shall be in writing, shall be sent to the following
addresses listed below or to such other address as either Party shall request by
notice to the other, using a reputable overnight express delivery service, and
shall be deemed to be received when sent.

 

If to the Company:    Perry Ellis International, Inc.    3000 N.W. 107th Avenue
   Miami, Florida 33172    Attention: General Counsel If to the Executive:   
The Executive’s last known address on file with the Company with a copy to:   
Gary Rothstein, Esq.    Morgan Lewis & Bockius    101 Park Avenue    New York,
NY 10178

26. Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

27. Counterparts. This Agreement may be executed in two or more counterparts,
and such counterparts shall constitute one and the same instrument. Signatures
delivered by facsimile shall be deemed effective for all purposes to the extent
permitted under applicable law.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

STANLEY SILVERSTEIN

 

Stanley Silverstein Date:   PERRY ELLIS INTERNATIONAL, INC. By:  

 

Name:   Anita Britt Title:   Chief Financial Officer Date:  

 

11